Case: 5:18-cr-00081-REW-MAS Doc #: 951 Filed: 10/29/20 Page: 1 of 12 - Page ID#:
                                    5746



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                               CENTRAL DIVISION
                                  LEXINGTON

CRIMINAL ACTION NO. 5:18-cr-81-REW-MAS

UNITED STATES OF AMERICA                                                       PLAINTIFF


V.                     RESPONSE TO DEFENDANT’S PRE-HEARING
                                BRIEF ON LOSS


LIVIU-SORIN NEDELCU                                                          DEFENDANT
     a.k.a. IDL100
     a.k.a. Sorin Moshu

                                       * * * * *
         The United States, through counsel, hereby responds to the Defendant’s pre-hearing

brief on loss amount. The United States’s loss calculation, as adopted by the U.S. Probation

Office (“Probation”) in the Defendant’s Presentence Investigation Report (“PSR”),

accurately attributes a loss amount between $1,500,000 and $3,500,000 to the Defendant,

which results in a 16-level enhancement. The United States sets forth its legal position and

proffers factual support for this loss amount in this brief, and will present evidence to

support the facts at the hearing scheduled for November 11, 2020.

                   OVERVIEW OF THE CALCULATION METHOD

         The individual loss amount attributable to the Defendant, Liviu-Sorin Nedelcu, was

calculated in the following way:

     •   From May 2, 2015 until December 2017, the Defendant sent a total of $31,900
         worth of fraudulently derived funds to the Confidential Source, for the purpose of
         having that money laundered through his bitcoin wallets.

     •   As a result of the United States-based money laundering operation, the Defendant
         received $20,722.24 in profits in the form of bitcoin to bitcoin wallets he provided
         to the Confidential Source, or approximately 65% of the fraud funds.
Case: 5:18-cr-00081-REW-MAS Doc #: 951 Filed: 10/29/20 Page: 2 of 12 - Page ID#:
                                    5747




   •   A review of records from the Defendant’s email accounts demonstrated that he was
       actually engaged in criminal activities since November 2014. From a period of
       November 2014 until December 2017, Defendant’s bitcoin wallets received
       $328,137 (based on the bitcoin value on the day of the transaction, and not
       including any inter-wallet exchanges or transactions originating from known
       addresses of other co-defendants). Given the evidence that the Defendant only
       received 65% of the funds defrauded out of victims into his bitcoin wallets, this
       results in an extrapolated, individual loss amount of $505,137.01.

       The reasonably foreseeable loss amount attributable to the Defendant was

calculated in the following way: Because Defendant was aware that he was involved in a

multi-member    online auction fraud network that spanned multiple          countries, the

conspiracy’s loss was reasonably foreseeable to him. The AOAF Network’s total loss

amount is incalculable – the number of victims involved is an unknowable number.

However, investigators can prove that at least 10 other fraudsters (aside from the

Defendant) in this conspiracy caused a loss amount of $2,707,460.

       In total, this aggregates to a loss amount of $3,212,597.01.

                              ARGUMENT IN SUPPORT

       The Defendant first contests the United States’s individual loss calculation against

him. The loss calculation is driven by the wire fraud guideline found in U.S.S.G. § 2B1.1,

because “the defendant committed the underlying offense … and the offense level for that

offense can be determined.” U.S.S.G. § 2S1.1(a)(1). Section 2B1.1 provides the

enhancement to the Defendant’s Guidelines calculation for loss amount based on the loss

table at U.S.S.G. § 2B1.1(b)(1). The commentary defines the pertinent terms defining loss:

       a. “Actual loss” means the reasonably foreseeable pecuniary harm that
          resulted from the offense.

       b. “Pecuniary harm” means harm that is monetary or that otherwise is
          readily measurable in money.
Case: 5:18-cr-00081-REW-MAS Doc #: 951 Filed: 10/29/20 Page: 3 of 12 - Page ID#:
                                    5748


       c. “Reasonably foreseeable pecuniary harm” means pecuniary harm that
          the defendant knew, or under the circumstances, reasonably should have
          known, was a potential result of the offense.

U.S.S.G. § 2B1.1 cmt. n. 3(A)(i), (iii), and (iv).

       In this case, a precise loss amount is impossible to determine, based on the way the

fraud was conducted and the manner in which it could be investigated. The defendants

employed dozens, if not hundreds, of email addresses assigned to fake names to

communicate with victims, communicated over encrypted chat platforms, accessed the

internet through VPNs and other anonymizing tools to hide their IP addresses, and received

funds in the pseudonymous cryptocurrency of bitcoin after several layers of laundering had

already occurred.

       However, “[t]he court need only make a reasonable estimate of the loss.” U.S.S.G.

§ 2B1.1 cmt. n. 3(C). This estimate need not be “rendered with scientific precision.”

United States v. Gordon, 495 F.3d 427, 431 (7th Cir. 2007). Included in a range of factors

to consider in reaching this estimate is consideration of “the scope and duration of the

offense and revenues generated by similar operations.” The United States, however, must

prove loss based upon a preponderance of the evidence. United States v. Poulsen, 655 F.

3d 492, 513 (6th Cir. 2011).

    A. LOSS ATTRIUTABLE TO NEDELCU INDIVIDUALLY

       1. Extrapolation under 2S1.1(a)(1) is proper

       The Defendant performed two principle roles in this case: a fraudster and a money

launderer.   The Defendant defrauded American victims well before he contacted the

Confidential Source, and defrauded more victims out of more money than was sent through

the Confidential Source. However, because the United States cannot prove the totality of
Case: 5:18-cr-00081-REW-MAS Doc #: 951 Filed: 10/29/20 Page: 4 of 12 - Page ID#:
                                    5749


the Defendant’s fraudulent conduct outside those transactions delivered to the Confidential

Source, the United States must rely on the principle outlined in § 2B1.1 cmt. n. 3(C),

requiring a reasonable estimate of the loss. See United States v. Agbebiyi, 575 F. App’x

624, 630-31 (6th Cir. 2014) (“Where losses are not easy to quantify, the court is only

required to make a reasonable estimate of the loss, given available information, and such

estimates need not be determined with precision.”); United States v. Triana, 468 F.3d 308,

320 (6th Cir.2006) (explaining     that this precept rings true for “situations where

the losses occasioned by financial frauds are not easy to quantify”).

       In such situations, Courts turn to extrapolation to determine the loss amount, that

is, taking a known quantity and applying that across some period of time where the exact

amount of loss is unknown. See United States v. Tipton, 269 F. App’x 551, 561 (6th Cir.

2008) (holding that extrapolation methods are appropriate when “the fraud occurred over

a long period of time, and a precise calculation of the loss is simply not feasible”); United

States v. Stoian, 73 F. Supp. 3d 830, 833 (E.D. Ky. Dec. 19, 2014) (citing string of cases

approving extrapolation methods). In Stoian, the United States possessed a ledger that

documented the fraudulent activity for only a limited period of time, but produced evidence

that Defendant Stoian and others participated in the fraud and money laundering scheme

well beyond that period of time. Id. at *835. Ultimately, the Court adopted an extrapolation

method in determining a loss amount. Id. at 835-38, aff’d United States v. Carmichael,

676 F. App’x 402, 406 (6th Cir. 2017).

       Unlike the Stoian case, which suffered from a lack of “lack of data points outside

of the time period described in the ledger,” id., the United States was able to obtain data

points outside the known quantity from the Defendant’s bitcoin wallets.           Here, the
Case: 5:18-cr-00081-REW-MAS Doc #: 951 Filed: 10/29/20 Page: 5 of 12 - Page ID#:
                                    5750


Confidential Source was only one of the money laundering tools the Defendant used. A

review of the Defendant’s email account – foiaol2015@gmail.com – and his Localbitcoins

accounts – Rapitoru007 and idl100 – demonstrate that he engaged in transactions outside

the Confidential Source. A review of his accounts at Paxful yield a similar result.

       Perhaps more importantly to this analysis, in the course of his communications with

the Confidential Source, the Defendant provided the Confidential Source with bitcoin

addresses to which to send his fraudulently obtained bitcoin. Investigators then pulled the

bitcoin transactions from those addresses for the period of time that the Defendant was

known to operate, and converted the amounts transacted to United States Dollars, based on

the conversation rate on the date of the transaction, to total up the amount of bitcoin he

received. However, it was clear from the transactions with the Confidential Source that

the bitcoin the Defendant received as a result of his fraudulent activity was only 65% (the

“profit percentage”) of the money he actually defrauded from victims. Far from a mere

“assumption” as alleged by the Defendant, the government calculated the Defendant’s

profit percentage based on his actual dealings with the Confidential Source. As provided

above, the Guidelines instruct that loss is the pecuniary harm caused as a result of the

offense. U.S.S.G. § 2B1.1 cmt. n. 3(A)(i). Thus, the United States turned to an

extrapolation method, based on known values (the profit percentage and the amount of

bitcoin the Defendant received), to arrive at an individual loss amount of $505,137.01.

       In response to the Defendant’s contentions that he earned this income legitimately,

the United States requested from the Romanian authorities the income and employment

information for this Defendant, as well as his co-Defendants. Defendant Nedelcu only

reported income in 2007 (income of 0 Romanian Leu); 2016 (income of 1,541.00 Leu from
Case: 5:18-cr-00081-REW-MAS Doc #: 951 Filed: 10/29/20 Page: 6 of 12 - Page ID#:
                                    5751


gambling winnings); and 2017 (income of 27,000 Leu from gambling winnings).              He

reported no employment to the Romanian government.

        Accordingly, the evidence provided at the loss hearing will demonstrate that, by a

preponderance of the evidence, the bitcoin entering the Defendant’s bitcoin addresses was

criminally obtained, and he was an online auction fraudster by trade. The extrapolation

method, which is rooted in known quantities, is an appropriate estimate of the individua l

loss of this Defendant. Ultimately, the individual loss amount attributed to the Defendant

is correct.

        2. Defendant’s Commingling Argument is Unpersuasive

        Even if some of the bitcoin entering those wallets was legitimately earned,

treatment of commingled funds in the money laundering context is instructive. Case law

and the Guidelines treat comingled funds as part and parcel of the offense at issue, because

infusing legitimately obtained funds with illegitimately obtained funds contributes to the

concealment of the nature, source, origin, and location of the illegitimate funds. The Sixth

Circuit explained, “When money from illegal sources is co-mingled with money from

unspecified other sources, ‘all such funds are attributable to the money laundering

scheme.’” United States v. Jamieson, 427 F.3d 394, 404 (6th Cir. 2005) (quoting United

States v. Owens, 159 F.3d 221, 229 (6th Cir.1998)).

        Take as another example the money laundering Guidelines. If the Court considered

the analysis under § 2S1.1(a)(1) and determined that the offense level for that offense

cannot be determined, it would turn to § 2S1.1(a)(2) to calculate the Defendant’s

Guidelines range. Under § 2S1.1(a)(2), “if the amount of the criminally derived funds is

difficult or impracticable to determine, the value of the laundered funds, for purposes of
Case: 5:18-cr-00081-REW-MAS Doc #: 951 Filed: 10/29/20 Page: 7 of 12 - Page ID#:
                                    5752


subsection (a)(2), is the total amount of the commingled funds.” § 2S1.1 cmt. n. 3(B).

Considering this principle, the Government’s loss calculation method as it relates to the

Defendant’s bitcoin addresses is reasonable, substantiated, and supported by the law.

    B. THE ENTERPRISE’S LOSS WAS REASONABLY FORESEEABLE

       The Defendant also contests the Government’s calculation of the loss attributable

to the Defendant by virtue of his participation in the RICO conspiracy. According to the

Guidelines,

       in the case of jointly undertaken criminal activity . . . all acts and omissions
       that were

          (i)     within the score of the jointly undertaken criminal activity,
          (ii)    in furtherance of that criminal activity, and
          (iii)   reasonably foreseeable in connection with that criminal activity;

       that occurred during the commission of the offense of conviction, in
       preparation for that offense, or in the course of attempting to avoid detection
       or responsibility for that offense

shall be included as relevant conduct, and the pecuniary harm resulting therefrom shall be

made part of the Defendant’s loss amount. U.S.S.G. §§ § 1B1.3(a)(1)(B), 2B1.1. 1

       This is certainly a case of jointly undertaken criminal activity, which the Defendant

concedes. [R. 678: Nedelcu Plea Agreement.] And he was a major contributor to the

operation of the AOAF Network, as both a fraudster and a money launderer, whose conduct




1 It appears the parties agree that the guiding analysis is set forth in United States v.
Donadeo, 910 F.3d 886, 901 (6th Cir. 2018). The United States has previously set forth its
analysis under the Donadeo factors in its response to the Defendant’s motion for an
evidentiary hearing, and the United States reincorporates that analysis here. See Docket
Entry 883 at 6-11. Notably, Defendant’s reliance on United States v. Bailey, 973 F.3d 548
(6th Cir. 2020) is misplaced. There, the Sixth Circuit reversed on procedural grounds
because the District Court did not apply the yet-to-be announced Donadeo factors. Id. at
575. Here, as stated previously, the Donadeo factors support inclusion of the loss
attributable to the defendant’s conspirators.
Case: 5:18-cr-00081-REW-MAS Doc #: 951 Filed: 10/29/20 Page: 8 of 12 - Page ID#:
                                    5753


spanned the majority of the time the conspiracy existed (May 2, 2015 through until

December 2017, although he never offered any signs of withdrawal at that point). To

determine the scope of the criminal activity the defendant agreed to jointly undertake, the

Court considers “the scope of the specific conduct and objectives embraced by the

defendant’s agreement”, which may be proved from the conduct of the defendant or others.

U.S.S.G. § 1B1.3 cmt. n. 3(B). The Defendant pleaded guilty to Count One in the

Indictment, which set forth the scope of the conspiracy as “a wide-scale online auction

fraud scheme, that is, posting false advertisements for goods online, often using stolen

identities and trademarks from legitimate online auction companies, with the intent to

defraud United States-based victims out of money and laundering the money through

channels in the United States and ultimately Europe.” [R. 249: Superseding Indictment.]

Indeed, the Defendant’s admissions align with this scope. [See R. 678, at ¶ 3(c)-(e).]

        The participants in this conspiracy include the other Romanian fraudsters and

carders named in the indictment and superseding indictment (collectively herein referred

to as the indictment), two low-level Romanian money mules, two foreign-based money

processors, four domestic money processors, and “others . . . unknown to the Grand Jury.”

[R. 249 at ¶ 1]. The named Romanian defendants occupied many roles throughout their

times in the conspiracy, shifting from posters, to responders, to leaders, to money

launderers, and back again as needed. While they operated as a loosely connected but

highly organized enterprise, the RICO co-conspirators shared tools, tricks of the trade, and

often profits amongst each other. The acts of the Romanians named in the indictment,

which generated the loss attributed to the Defendant, were certainly “in furtherance of the

criminal activity.”
Case: 5:18-cr-00081-REW-MAS Doc #: 951 Filed: 10/29/20 Page: 9 of 12 - Page ID#:
                                    5754


       The real crux of the issue is whether the acts of these co-conspirators were

reasonably foreseeable to the Defendant.      “Foreseeability is not equivalent to actual

knowledge.     A defendant need not know of a co-schemer’s actions for those actions

reasonably to be foreseeable to the defendant.” United States v. Aslan, 644 F. 3d 526, 537

(7th Cir. 2011). The Defendant concedes that the acts of Adrian Mitan alone were

reasonably foreseeable to him (adding $17,382 to his loss amount), but the Defendant’s

reasonable foreseeability expanded well beyond such a narrow view. This is supported by

analyzing the evidence from two perspectives:

       First, as to the Romanian fraudster co-conspirators: The conduct of the other RICO

fraudster co-conspirators, including Ionut Ciobanu, Stefan-Alexandru Paiusi, Andrei-

Catalin Stoica (and his crew), Marius-Dorin Cernat, Alexandru Ion, Eugen-Alin Badea,

Beniamin-Filip Ologeanu, Victor-Aurel Grama, and Cristisor Olteanu are attributable to

the Defendant, as their conduct was reasonably foreseeable to the Defendant. Their

connections are varied and complex. For example, conversations between the Defendant

and the Confidential Source revealed that the Defendant knew he was involved with a

group of Romanians and numerous others. Their funds were pooled with the Confidential

Source, who exported that money to domestic processors. The Defendant even attempted

to sell the Confidential Source Craigslist account, or have the Confidential Source set up a

deal with other fraudsters.

       Moreover, records and statements demonstrate that Andrei Stoica had bitcoin

transactions with the Defendant. Stoica and his crew worked with Ciobanu, Paiusi, Ion,

and Olteanu.     Records also show that Ologeanu had bitcoin transactions with the

Defendant, and that he cashed out his bitcoin with Iossifov. Iossifov cashed out bitcoin for
Case: 5:18-cr-00081-REW-MAS Doc #: 951 Filed: 10/29/20 Page: 10 of 12 - Page ID#:
                                    5755


 other co-conspirators, including Ologeanu, Popescu, Ion, as well as a number of other co-

 conspirators unnamed in this indictment. Popescu worked with Cernat and Grama, and had

 transactions with Badea. Additionally, each of these individuals, as well as others named

 and unnamed in the indictment, reached out to the Confidential Source to receive and

 process fraud funds. The Defendant, Ologeanu, Stoica and his crew, Cernat, Popescu,

 Grama, Olteanu, Ciobanu, and Ion all operated online auction fraud schemes that used the

 same modus operandi (including the same ad-posting sites, similar invoices, near-identical

 language when communicating with victims, and payment methods) and the same money

 laundering tools. This is similar to the example in U.S.S.G. § 1B1.3 cmt. n. 4(C)(ii), where,

 when Defendants F and G worked together to design and execute a fraudulent scheme, and

 then they both profited separately, the Guidelines instruct that their loss amounts are

 attributable to the other. The harm caused by the other fraudster members of the RICO

 conspiracy was reasonably foreseeable to the Defendant, and the loss resulting therefrom

 should be attributed to him.

        Second, as the domestic processor co-conspirators: The conduct of the other RICO

 money laundering co-conspirators are attributable to the Defendant, as their conduct was

 reasonably foreseeable to the Defendant.       In conversations with the Defendant, the

 Confidential Source made clear that he had “guys” working for him to convert fraud funds;

 the Defendant even argued with the Confidential Source over not using certain teams

 because they are too slow. Thus, it was reasonably foreseeable to the Defendant that he

 used a large network of domestic processors in furtherance of his fraudulent activities. The

 Confidential Source kept ledgers accounting for money laundering transactions with his

 “guys”, which reveal a total amount in excess of $2,600,000 in successful money
Case: 5:18-cr-00081-REW-MAS Doc #: 951 Filed: 10/29/20 Page: 11 of 12 - Page ID#:
                                    5756


 laundering transactions. 2 The harm caused by the domestic members of the RICO

 conspiracy was reasonably foreseeable to the Defendant, and the loss resulting therefrom

 should be attributed to the Defendant.

        C. OTHER RELEVANT CONSIDERATIONS

            The loss amount the Government calculated as to the Defendant is conservative, as

 it does not account for intended loss – that is, the thousands of ads that victims responded

 to but for which they never sent money, and the hundreds of times victims sent money but

 were able to rescind those transactions before the money was stolen. This loss amount

 does not include the actual loss caused by the Romanian co-defendants, which funds were

 not processed through the Eastern District of Kentucky. This loss amount does not include

 the loss occasioned by the dozens of other Romanian fraudster co-conspirators, who were

 members of the AOAF Network but were not included in this indictment.

            Moreover, the victim loss amounts uncovered by the Government in this case

 supports a loss amount between $1,500,000 and $3,500,000.                          As explained in recent

 filings, the total losses suffered by victims of the AOAF Network – that the Government

 was able to find – amounted to $2,703,767.58. [R. 835, 843.] Using the victim loss

 amounts alone would be a sufficient means to calculate loss. See U.S.S.G. § 2B1.1 cmt. n.

 3(C)(iv); United States v. Abdelsalam, 311 F. App’x 832, 846 (6th Cir. 2009) (holding that

 the estimate of loss “for example, may be based upon the approximate number of

 victims       and the average loss to each victim, or on more general factors such as the

 scope and duration              of the offense.”). That the victim                loss amount and the

 Government’s loss amount calculation described above fall within the same band –



 2
     If simply calculating the four named in the indictment, that total loss amount is $1,879,478.72.
Case: 5:18-cr-00081-REW-MAS Doc #: 951 Filed: 10/29/20 Page: 12 of 12 - Page ID#:
                                    5757


 the $1,500,000 to $3,500,000 band from the 2B1.1 loss table – supports a conclus ion

 that the Defendant’s loss amount should be enhanced by 16 levels.

                                       CONCLUSION

          In this case, the methodology proposed by the United States for determining loss is

 the best possible estimate based on the available evidence, and is consistent with the

 Guidelines and relevant case law. The PSR’s loss calculation should be adopted by the

 Court.


                                                       Respectfully submitted,

                                                       ROBERT M. DUNCAN, JR.
                                                       UNITED STATES ATTORNEY

                                               By:     /s/ Kathryn M. Anderson
                                                       Assistant United States Attorney
                                                       260 W. Vine Street, Suite 300
                                                       Lexington, Kentucky 40507-1612
                                                       (859) 685-4885
                                                       FAX (859) 233-2747




                               CERTIFICATE OF SERVICE

        On October 29, 2020, I electronically filed this document through the ECF
 system, which will send notice to defense counsel of record.

                                               /s/ Kathryn M. Anderson
                                               Assistant United States Attorney
